OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, for the reasons stated by Justice Arthur Markewich in his dissent at the Appellate Division. In addition we note that the question as to whether periodic court review presently required for children placed in foster homes (Social Services Law, § 392) should be extended to children placed for adoption, is the subject of recent study by at least one legislative commission (see Proposal for Voluntary Foster Care Placement and Review Proceedings in Family Court, by the New York State Temp Comm to Recodify the Family Ct Act, pp 17-18 [1982]).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Order reversed, without costs, petitions dismissed and question certified answered in the negative in a memorandum.